Citation Nr: 1439310	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-42 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for diabetic retinopathy, claimed as loss of vision.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for high cholesterol.

9.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to April 1979 and from March 1980 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, that denied the above claims.  In April 2013, the Veteran and his spouse testified at a personal hearing before the undersigned.  

The Veteran's claim for service connection for a psychiatric disorder is deemed to be for a disability manifested by the symptoms he experiences, regardless of how those symptoms are diagnosed.  Hence, the claims for service connection for depression and PTSD are as captioned above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In various correspondence of record, the Veteran has indicated that he was no longer able to work, in part, due to his service-connected bilateral hearing loss.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issues before the Board are as set forth above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the transcript of the April 2013 hearing is contained in the Virtual VA paperless claims file and has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 
The issues of service connection for a left knee disorder; a right hip disorder; tinnitus; a psychiatric disorder, to include depression and PTSD, diabetes mellitus; diabetic retinopathy; and an increased disability rating for bilateral hearing loss; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  During the April 2013 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran withdrew the appeal as to the issue of service connection for hypertension.

2.  Hypercholesterolemia is a laboratory finding and not a chronic disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of service connection for hypertension have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  High cholesterol is not disease, disability, or injury for which applicable law permits the award of service connection.  38 U.S.C.A. §§ 1101, 1110, 1701(1) (West 2002); 38 C.F.R. §§ 3.303 , 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, as the issue of service connection for hypertension is being dismissed pursuant to withdrawal of the issue by the Veteran, and as the issue of service connection for high cholesterol will be decided based on law and not the facts of this case., the notice and assistance requirements of the VCAA are not applicable.  In this regard, there is no legal basis for the claims as the undisputed facts render the claimant ineligible for the claimed benefits.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

Hypertension

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, during the April 2013 Board hearing, the Veteran withdrew his appeal as to the issue of service connection for hypertension and, hence, there remain no allegations of errors of fact or law for appellate consideration.. Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

High Cholesterol

The Veteran reports that he has hypercholesterolemia, otherwise known as high 
blood cholesterol.  VA and private outpatient treatment records reflect a past medical history of hypercholesterolemia.  In none of the medical records is any suggestion that the hypercholesterolemia has an underlying pathologic basis.

While acknowledging the findings consistent with high cholesterol, and a current diagnosis, elevated cholesterol is not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a), 1110; 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability, thus, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The record before the Board shows only that the Veteran has hypercholesteromia, and not that the finding is associated with an underlying disease process or other disability.  Accordingly, an award of service connection for high cholesterol/hyperlipidemia/hypercholesterolemia is not warranted.


ORDER

The appeal as to the issue of service connection for hypertension is dismissed.

Service connection for high cholesterol is denied.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for a left knee disorder; a right hip disorder; tinnitus; a psychiatric disorder, to include depression and PTSD, diabetes mellitus; diabetic retinopathy; and an increased disability rating for bilateral hearing loss; and entitlement to a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Initially, the Board notes that during the April 2013 hearing, the Veteran testified that he was in receipt of Social Security Administration disability benefits.  The Veteran indicated that his Social Security Administration claim was for his service-connected back disability, which is not currently on appeal.  However, as some of the issues on appeal are potentially secondary to a service-connected disability, to include the service-connected back disability, the Board finds that the records are potentially relevant to this claim.  While Social Security Administration determinations are not binding on the Board, medical and administrative records related to a Veteran's Social Security Administration disability compensation benefits claim are potentially important to a claim before the Board, in that they may provide a basis for entitlement to service connection.  As such, the Board must remand so that the agency of original jurisdiction can make arrangements to obtain the Veteran's Social Security Administration records, including any decisions and the evidence relied upon in those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Left Knee and Right Hip Disorders

With regard to the issues of service connection for left knee and right hip disorder, during the April 2013 hearing, the Veteran asserted that he injured his right hip during service after slipping while loading ammunition.  The Veteran's spouse suggested that his back disability interferes with his hip disorder.  The Veteran also testified that he injured his left knee in service while playing football in Germany, coincidental to his right knee injury, but that the right knee had been more severe.  He added that he had to wear braces for both knees and that he had been having symptoms ever since.

Proceedings before VA are non-adversarial and VA's obligation to analyze a claim goes beyond the arguments explicitly made.  The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).

In this case, service connection has been established for degenerative joint disease 
of the thoracolumbar spine, degenerative joint disease of the right knee, and right ankle injury.  As those service-connected disabilities may potentially impact any current left knee and right hip disorder found on examination, an opinion should also be obtained as to whether such disabilities are either caused or aggravated by a service-connected disability.




Tinnitus

During the April 2013 hearing, the Veteran testified that he experienced ringing in the ears that began while riding in tanks in his capacity as a tank crewman during his period of active service.  His Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) confirms that his military occupational specialty was an armored crewman.  Following service, various VA examiners have interpreted the Veteran's statements of ringing in the ears as "rare head noises,"  and concluded that the Veteran did not have tinnitus.  The Board finds that this interpretation is inconsistent with the Veteran's testimony.  As such, the Veteran should be afforded a new examination with an examiner that has not previously examined him so as to ascertain whether the Veteran currently has tinnitus that is related to his period of active service or to his service-connected bilateral hearing loss.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Psychiatric Disorder, to Include Depression and PTSD

During the April 2013 hearing, the Veteran and his spouse testified that he had been diagnosed with both depression and PTSD as a result of symptoms that were first manifested during his period of active service.  He specifically referred to the stress associated with his duties as a platoon sergeant, as well as, marital problems with his former spouse experienced during his period of active service.  The Veteran added that he had been experienced symptoms associated with a psychiatric disorder ever since service.  

Service treatment records are negative for treatment or diagnosis of depression or PTSD. However, throughout his treatment and during testimony before the Board, he has consistently attributed his psychiatric symptoms to service as a result of specific stressors.  The Veteran is competent to report symptoms such as depression and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As such, an examination is needed to clarify the Veteran's  diagnosis and obtain an opinion that is the product of an accurate history as to whether the current has a current psychiatric disability that is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Diabetes and Diabetic Retinopathy

During the April 2013 hearing, the Veteran and his spouse testified that he had experienced episodes of blacking out as a result of elevated blood sugar during his period of active service.  They added that such symptoms have continued and manifested in his currently diagnosed diabetes mellitus and associated secondary manifestations, to include retinopathy.

A review of the Veteran's service treatment records reveals that in March 1985, June 1985, and August 1985, the Veteran was treated following episodes of passing out accompanied by headaches and dizziness.  Following service, VA and private medical records show that the Veteran is currently diagnosed with diabetes mellitus.  In light of the Veteran's testimony as to the onset of his diabetes mellitus and associated manifestations, and given the in-service reports of passing out, the Board finds that the Veteran should be provided with a VA examination so as to obtain an opinion as to whether the current diabetes and any diabetic retinopathy is related to service.  See McLendon, 20 Vet. App. at 79.

Bilateral Hearing Loss

As to the issue of an increased disability rating for the service-connected bilateral 
hearing loss, during the April 2013 hearing, the Veteran indicated that his hearing loss disability was more severe than reflected by the currently assigned noncompensable disability rating.  The most recent VA audio examination of record is dated in December 2011.  In light of the testimony of the Veteran and his spouse as to the severity of the bilateral hearing loss disability, and the fact that there has been considerable passage of time since the most recent VA audio examination of the Veteran, the Board concludes he must be afforded a thorough and contemporaneous VA audio examination to assess the current nature and extent of his bilateral hearing impairment.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

TDIU

Additionally, as noted above, the Veteran has asserted that he was unable to work, in part, as a result of his service-connected bilateral hearing loss disability.  In Rice, the Court held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record.  The issue of entitlement to a TDIU, is inextricably intertwined with the foregoing issues being remanded herein, and must be held in abeyance pending the outcome of the above-noted development.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

The Board notes that the Veteran's current disability rating percentages do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a). VA policy, however, is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extra-schedular disability rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  If, after completion of the above development, there is evidence, including the Veteran's contentions, that he has been unemployed during the appeal period, and he has not met the percentage requirements for TDIU, the agency of original jurisdiction should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities must also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall take the necessary steps to obtain a complete copy of any and all adjudications and the records underlying the adjudications of the Veteran's claim for Social Security Administration disability benefits.  Efforts to obtain the records should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts to obtain the records would be futile.

3.  The agency of original jurisdiction shall schedule the Veteran for an appropriate VA examination by a physician that has not previously examined him so as to determine the precise nature and etiology of any current left knee and right hip disability found on examination.  The claims file and a copy of this Remand must be reviewed by the examiner, and that review should be indicated in the examination report.

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran's asserted left knee and/or right hip disorder had its onset in service, was manifested by arthritis within the year immediately following any period of active service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the Veteran's asserted left knee and/or right hip disorder was caused (in whole or in part) by a service-connected disability, to specifically include degenerative joint disease of the thoracolumbar spine, degenerative joint disease of the right knee, and right ankle injury?

(c)  Is it at least as likely as not that the Veteran's asserted left knee and/or right hip disorder is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include degenerative joint disease of the thoracolumbar spine, degenerative joint disease of the right knee, and right ankle injury?

If the Veteran's current left knee and/or right hip disorder is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a left knee and/or right hip disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The agency of original jurisdiction shall schedule the Veteran for an appropriate VA examination by an otolaryngologist that has not previously examined him so as to determine the precise nature and etiology of his asserted tinnitus.  The claims file and a copy of this Remand must be reviewed by the examiner, and that review should be indicated in the examination report.

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran's asserted tinnitus had its onset in service, was manifested within the year immediately following any period of active service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the Veteran's asserted tinnitus was caused (in whole or in part) by a service-connected disability, to specifically include bilateral hearing loss?

(c)  Is it at least as likely as not that the Veteran's asserted tinnitus is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include bilateral hearing loss?

If the Veteran's current tinnitus is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  The agency of original jurisdiction shall schedule the Veteran for an appropriate VA examination by a physician that has not previously examined him so as to determine the precise nature and etiology of any current psychiatric disorder, to include depression and PTSD, found on examination.  The claims file and a copy of this Remand must be reviewed by the examiner, and that review should be indicated in the examination report.

For each psychiatric diagnosis, the examiner is requested to opine whether it is at least as likely as not that such disorder is etiologically related to the Veteran's period of active service.  

The examiner shall also provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD. If not, the examiner should specify which of the criteria are not met. 

If the Veteran does meet the PTSD criteria, the examiner 
shall specify the stressors supporting the diagnosis. 

If the diagnosis of PTSD is based upon a stressor involving fear of hostile military or terrorist activity (means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror), the examiner shall so state. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.
6.  The agency of original jurisdiction shall schedule the Veteran for an appropriate VA examination by a physician that has not previously examined him so as to determine the precise nature and etiology of any currently diagnosed diabetes and/or diabetic retinopathy found on examination.  The claims file and a copy of this Remand must be reviewed by the examiner, and that review should be indicated in the examination report.

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's asserted diabetes and/or diabetic retinopathy had its onset in service, was manifested within the year immediately following any period of active service, or is otherwise the result of a disease or injury in service, to specifically include the March 1985, June 1985, and July 1985 episodes of passing out with accompanying headaches and dizziness.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for diabetes and/or diabetic retinopathy in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without 
resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

7.  The agency of original jurisdiction shall schedule the Veteran for an appropriate VA audiological examination so as to determine the precise nature and severity of his service-connected bilateral hearing loss.  The claims file and a copy of this Remand must be reviewed by the examiner, and that review should be indicated in the examination report.

The examiner is requested to identify auditory thresholds, 
in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test must also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss, and to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  A complete rationale for all opinions expressed must be provided.

8.  If, after completion of the above development, there is evidence, including the Veteran's contentions, that he has been unemployed during the appeal period, and he has not met the percentage requirements for TDIU, the agency of original jurisdiction shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

9.  The agency of original jurisdiction will then review the 
Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

10.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


